DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 16 December 2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments that the cited references do not teach “generating, based on…plurality of points,” page 7, lines 33-35, the examiner respectfully disagrees.
Zenoni teaches a system that includes a central analyzer and a plurality of analyzing tools located at different head-ends, i.e. a plurality of points, in a content delivery system.  A centralized database connected to the central analyzer collects data from the analyzing tools and central analyzer analyzes all of the data stored in the database (Para. 13).  Each analyzing tool monitors for specific program identification (PID) data relating to EBIF application data and EBIF EISS-signaling data (Para. 17, 18).  When a packet with the PID data is found, the data associated with the PID is logged to the database for analyzing (Para. 19-21).  In particular, each analyzing tool detects EISS-signaling data and logs it at paragraph 20 and detects EBIF application data and logs it at paragraph 21, i.e. generating first information, wherein the first information indicates parameters associated with delivery of an actual enhancement event to each of the plurality of points.
i.e. a plurality of points, in each media market by the Event Airplay Receivers (EARs) and processed into airplay detection events by the Airplay-to-Event (AEC) (Para. 478), i.e. generating first information, wherein the first information indicates parameters associated with delivery of an actual enhancement event to each of the plurality of points.  The detection events shall be automatically imported into the online system each time the AEC process runs (Para. 486).
Therefore, the aforementioned limitation is taught by both the Zenoni and Saslow references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-16, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zenoni (US 2011/0307921 A1) in view of Saslow et al. (US 2007/0039018 A1).
Regarding claim 1, Zenoni teaches a method comprising: 
determining, by one or more computing devices, e.g. a central analyzer and analyzing tools (Fig. 1, el. 118, 164), and from each of a plurality of points in a content delivery network, e.g. a cable network and an Ethernet network (Fig. 1, el. 116, 122), one or more application signals, e.g. each of the analyzing tools analyzes MPEG data and transmits the analyzed data to the centralized database, wherein analyzing tools may be located at different head-ends and other locations, such as production studios; the central analyzer analyzes all of the data stored in the centralized database (Para. 13, 17); identifying EBIF EISS signaling data or EBIF application data using PIDs (Para. 16, 18, 20, 21); 
decoding the determined application signals, e.g. dividing the stream into sections of 188 bytes and locating/identifying the PID in the packet data for the EBIF EISS signaling data (Para. 16, 17, 20); assembling the EBIF application data and parsing the assembled EBIF application data (Para. 21); 
generating, based on the decoded application signals, first information, wherein the first information indicates parameters associated with delivery of an actual enhancement event to each of the plurality of points, e.g. saving the EISS data and/or EBIF application data with the Program Enhancement ID (PEID), wherein the EISS data includes a start signal and a destroy signal and the EBIF application data includes DSMCC DII signals that describe how the data is broken into pieces (Para. 16, 20, 21); and 
determining, based on the first information, one or more differences, e.g. determining that a problem exists with the data and setting an alarm (Para. 13, 16, 22).
Zenoni does not clearly teach determining, based on a comparison of the first information and second information associated with an expected enhancement event, one or more differences between:  actual delivery of enhanced media content, via the content delivery network, indicated by the first information, and expected delivery of the enhanced media content, via the content delivery network, indicated by the second information.
Saslow teaches generating, based on the signals, first information, wherein the first information indicates parameters associated with delivery of an actual enhancement event to each of the plurality of points, e.g. airplay detection data is gathered at the individual monitoring sites in each media market by the Event Airplay Receivers (EARs) and processed into airplay detection events by the Airplay-to-Event (AEC) (Para. 478); detection events shall be automatically imported into the online system each time the AEC process runs (Para. 486); and
determining, based on a comparison of the first information and second information associated with an expected enhancement event, one or more differences between: actual delivery of enhanced media content, via the content delivery network, indicated by the first information, and expected delivery of the enhanced media content, via the content delivery network, indicated by the second information, e.g. comparing a schedule to airplay detections for the purpose of identifying discrepancies (Para. 118, 482); computing the difference in a start time to each spot start time (Para. 508); determining that either a Pre- or Post-Time Accuracy Tolerance (TAT) is required for a match on time (Page 29, Table 1; Page 30, Table 2); verify the detections fall between the traffic instructions start date and the traffic instructions end date (Para. 825).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zenoni to include determining, based on a comparison of the first information and second information associated with an expected enhancement event, one or more differences between:  actual delivery of enhanced media content, via the content delivery network, indicated by the first information, and expected delivery of the enhanced media content, via the content delivery network, indicated by the second information, using the known method of comparing a schedule to airplay detections for the purpose of identifying discrepancies by computing the difference in a start time to each spot start time and determining that either a Pre- or Post-Time Accuracy Tolerance (TAT) is required for a match on time, as taught by Saslow, in combination with the enhancement data filtering system of Zenoni, for the purpose of identifying discrepancies requiring resolution and/or reconciliation by facilitating the improved stewardship of broadcast advertising by all industry participants (Saslow-Para. 14, 118).

Regarding claim 2, Zenoni in view of Saslow teaches wherein each of the plurality of points is a physical or logical entity associated with a different distribution portion of the content delivery network, e.g. each of the analyzing tools may be located at different head-ends and other locations, such as production studios (Zenoni-Para. 13, 17).

Regarding claim 4, Zenoni further teaches wherein the parameters comprise start and end commands of the actual enhancement event, e.g. wherein the EISS data includes a start signal and a destroy signal (Zenoni-Para. 16).
Zenoni does not explicitly teach wherein the parameters comprise start and end times of the actual enhancement event.
Saslow teaches wherein the parameters comprise start and end times of the actual enhancement event, e.g. start and end times of collected detection events (Saslow-Para. 577).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zenoni to include wherein the parameters comprise start and end times of the actual enhancement event, using the known method of comparing a schedule to airplay detections for the purpose of identifying discrepancies by computing the difference in a start time to each spot start time and determining that either a Pre- or Post-Time Accuracy Tolerance (TAT) is required for a match on time, as taught by Saslow, in 

Regarding claim 5, Zenoni in view of Saslow teaches wherein the second information comprises start and end times of the expected enhancement event, e.g. scheduled start and end times (Saslow-Para. 217); start and end times for each contract schedule line (Saslow-Para. 577, 677, 678); wherein the agency traffic instructions indicate start times and end times (Saslow-Para. 723).

Regarding claim 6, Zenoni further teaches determining, based on the first information, one or more differences, e.g. determining that a problem exists with the data and setting an alarm (Zenoni-Para. 13, 16, 22); and
wherein the first information comprises start and end commands of the actual enhancement event, e.g. wherein the EISS data includes a start signal and a destroy signal (Zenoni-Para. 16).
Zenoni does not clearly teach wherein the determining the one or more differences comprises determining, based on a comparison of the first information and the second information, one or more of: a difference between a start time of the actual enhancement event and a scheduled start time of the expected enhancement event, or a difference between an end time of the actual enhancement event and a scheduled end time of the expected enhancement event.
Saslow teaches wherein the determining the one or more differences comprises determining, based on a comparison of the first information and the second information, one or more of: a difference between a start time of the actual enhancement event and a scheduled start time of the expected enhancement event, or a difference between an end time of the actual enhancement event and a scheduled end time of the expected enhancement event, e.g. comparing a schedule to airplay detections for the purpose of identifying discrepancies (Saslow-Para. 118, 482); computing the difference in a start time to each spot start time (Saslow-Para. 508); determining that either a Pre- or Post-Time Accuracy Tolerance (TAT) is required for a match on time (Saslow-Table 1; Table 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zenoni to include wherein the determining the one or more differences comprises determining, based on a comparison of the first information and the second information, one or more of: a difference between a start time of the actual enhancement event and a scheduled start time of the expected enhancement event, or a difference between an end time of the actual enhancement event and a scheduled end time of the expected enhancement event, using the known method of comparing a schedule to airplay detections for the purpose of identifying discrepancies by computing the difference in a start time to each spot start time and determining 

Regarding claim 7, Zenoni in view of Saslow teaches further comprising: filtering, based on whether the determined application signals are associated with enhancement content data, the determined application signals, e.g. identifying and saving the EISS and EBIF application data using the PIDs assigned to them (Zenoni-Para. 16, 18, 20, 21).

Regarding claim 8, Zenoni teaches an apparatus, e.g. a central analyzer and analyzing tools (Fig. 1, el. 118, 164), comprising: 
one or more processors, i.e. a processor (Claim 7; Para. 13); and 
memory, e.g. a buffer and/or a storage device (Claim 7; Para. 13), storing instructions that, when executed by the one or more processors, cause the apparatus to: 
determine, from each of a plurality of points in a content delivery network, e.g. a cable network and an Ethernet network (Fig. 1, el. 116, 122), one or more application signals, e.g. each of the analyzing tools analyzes MPEG data and transmits the analyzed data to the centralized database, wherein analyzing tools may be located at different head-ends and other locations, such as production studios; the central analyzer analyzes all of the data stored in the centralized database (Para. 13, 17); identifying EBIF EISS signaling data or EBIF application data using PIDs (Para. 16, 18, 20, 21); 
decode the determined application signals, e.g. dividing the stream into sections of 188 bytes and locating/identifying the PID in the packet data for the EBIF EISS signaling data (Para. 16, 17, 20); assembling the EBIF application data and parsing the assembled EBIF application data (Para. 21); 
generating, based on the decoded application signals, first information, wherein the first information indicates parameters associated with delivery of an actual enhancement event to each of the plurality of points, e.g. saving the EISS data and/or EBIF application data with the Program Enhancement ID (PEID), wherein the EISS data includes a start signal and a destroy signal and the EBIF application data includes DSMCC DII signals that describe how the data is broken into pieces (Para. 16, 20, 21); and 
determining, based on the first information, one or more differences, e.g. determining that a problem exists with the data and setting an alarm (Para. 13, 16, 22).
Zenoni does not clearly teach determining, based on a comparison of the first information and second information associated with an expected enhancement event, one or more differences between:  actual delivery of enhanced media content, via the content delivery network, indicated by the first information, and expected delivery of the enhanced media content, via the content delivery network, indicated by the second information.
generating, based on the signals, first information, wherein the first information indicates parameters associated with delivery of an actual enhancement event to each of the plurality of points, e.g. airplay detection data is gathered at the individual monitoring sites in each media market by the Event Airplay Receivers (EARs) and processed into airplay detection events by the Airplay-to-Event (AEC) (Para. 478); detection events shall be automatically imported into the online system each time the AEC process runs (Para. 486); and
determining, based on a comparison of first information and second information associated with an expected enhancement event, one or more differences between: actual delivery of enhanced media content, via a content delivery network, indicated by the first information, and expected delivery of the enhanced media content, via the content delivery network, indicated by the second information, e.g. comparing a schedule to airplay detections for the purpose of identifying discrepancies (Para. 118, 482); computing the difference in a start time to each spot start time (Para. 508); determining that either a Pre- or Post-Time Accuracy Tolerance (TAT) is required for a match on time (Table 1; Table 2); verify the detections fall between the traffic instructions start date and the traffic instructions end date (Para. 825).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zenoni to include determining, based on a comparison of the first information and second information associated with an expected enhancement event, one or more differences between:  actual 

Regarding claim 9, the claim is analyzed with respect to claim 2.

Regarding claim 11, the claim is analyzed with respect to claim 4.

Regarding claim 12, the claim is analyzed with respect to claim 5.

Regarding claim 13, the claim is analyzed with respect to claim 6.

Regarding claim 14, the claim is analyzed with respect to claim 7.

Regarding claim 15, the claim is analyzed with respect to claims 1 and 8.

Regarding claim 16, the claim is analyzed with respect to claim 2.

Regarding claim 18, the claim is analyzed with respect to claim 4.

Regarding claim 19, the claim is analyzed with respect to claim 5.

Regarding claim 20, the claim is analyzed with respect to claim 6.

Claims 3, 10, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zenoni in view of Saslow and further in view of Bernard et al. (US 2009/0285106 A1).
Regarding claim 3, Zenoni in view of Saslow teaches all elements of claim 1.
Zenoni in view of Saslow further teaches further comprising: generating a report indicating the one or more differences, e.g. determining that a problem exists with the data and setting an alarm (Zenoni-Para. 13, 16, 22); issuing an alert/alarm when a discrepancy occurs (Saslow-Para. 94, 819-827).
Zenoni in view of Saslow does not clearly teach the report indicating at least one point, of the plurality of points, as a cause of the one or more differences.
Bernard teaches determining one or more differences in delivery of enhanced content, e.g. determining latency of content (Para. 27, 31, 36, 39); and 
generating a report indicating the one or more differences and indicating at least one point, of a plurality of points, as a cause of the one or more differences, e.g. generating a fault indicator that indicates the identities and locations of the nodes reporting the fault (Para. 40, 42, 46, 47, 49, 52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zenoni in view of Saslow to include generating a report indicating the one or more differences and indicating at least one point, of the plurality of points, as a cause of the one or more differences, using the known method of determining latency of content and generating a fault indicator that indicates the identities and locations of the nodes reporting the fault, as taught by Bernard, in combination with the enhancement monitoring system of Zenoni in view of Saslow, for the purpose of detecting, isolating, and identifying specific faults at one or more nodes in the network (Bernard-Para. 17).

Regarding claim 10, the claim is analyzed with respect to claim 3.

Regarding claim 17, the claim is analyzed with respect to claim 3.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Urdang (US 2004/0078811 A1)—Urdang discloses determining a time difference between the scheduled start time and the actual broadcast start time of a program (Para. 25, 26).

Jacobs (US 2009/0070803 A1)—Jacobs discloses an as-run log that includes the scheduled and actual start times of particular content (Fig. 10).

Ramaswamy et al. (US 2007/0162927 A1)—Ramaswamy discloses media monitoring devices located at multiple points in the distribution chain, wherein the monitoring devices detect and store identifying tags in order to identify inserted and/or primary content and the primary content may include a web page, an advertisement, a commercial, or interactive content (Figs. 8, 9; Para. 27, 48).

Slothouber et al. (US 2010/0299715 A1)—Slothouber discloses starting and ending times for EBIF applications and advertisements (Para. 39, 48).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




02 February 2021
/Jeremy S Duffield/Primary Examiner, Art Unit 2498